Douglas, J.
The instant appeal poses a single question: Did appellee present evidence sufficient to withstand appellant’s motion for summary judgment on the issue of actual malice? For the following reasons, we hold that she did not.
The parties to this appeal do not dispute appellee’s status as a public official. As such, appellee bears the burden of proving, with convincing clarity, that appellant published the advertisement at issue with actual malice. New York Times Co. v. Sullivan (1964), 376 U.S. 254; Bukky v. Printing Co. (1981), 68 Ohio St. 2d 45, 22 O.O. 3d 183, 428 N.E. 2d 405, syllabus. Our initial inquiry, therefore, must focus on what constitutes actual malice in defamation cases.
We note at the outset that the concept of actual malice in public-official defamation cases involving media defendants should not be confused with the traditional common-law standard of actual malice. In the common law, actual malice connotes ill will, hatred, a spirit of revenge, or a conscious disregard for the rights and safety of other persons which has a great probability of causing substantial harm. Preston v. Murty (1987), 32 Ohio St. 3d 334, 512 N.E. 2d 1174, syllabus. These elements are constitutionally insufficient to prove actual malice in the context of a public-official defamation case under New York Times Co. v. Sullivan, supra. Cantrell v. Forest City Pub. Co. (1974), 419 U.S. 245. Evidence of hatred, spite, vengefulness, or deliberate intention to harm *80can never, standing alone, warrant a verdict for the plaintiff in such cases. Dupler v. Mansfield Journal Co. (1980), 64 Ohio St. 2d 116, 119, 18 O.O. 3d 354, 356, 413 N.E. 2d 1187, 1190. This is because the focus of inquiry is not on the defendant’s attitude toward the plaintiff, but rather on the defendant’s attitude toward the truth or falsity of the statement alleged to be defamatory. Id. at 119, 18 O.O. 3d at 356, 413 N.E. 2d at 1190-1191; Grau v. Kleinschmidt (1987), 31 Ohio St. 3d 84, 89, 31 OBR 250, 254, 509 N.E. 2d 399, 403. A defendant who was motivated to publish by the blackest spirit of hatred and spite will not be liable if he subjectively believed in the truth of the statement. See Smolla, Law of Defamation (1986) 3-38, Section 3.15.
Actual malice in defamation cases may be demonstrated only by evidence that the defendant published the statement at issue “with knowledge that it was false or with reckless disregard of whether it was false or not.” New York Times Co. v. Sullivan, supra, at 279-280. Such reckless disregard may be established by clear and convincing evidence that the defendant proceeded to publication despite a “high degree of awareness of * * * probable falsity,” Garrison v. Louisiana (1964), 379 U.S. 64, 74, or that “the defendant in fact entertained serious doubts as to the truth of his publication.” St. Amant v. Thompson (1968), 390 U.S. 727, 731. The United States Supreme Court has emphasized that “reckless conduct is not measured by whether a reasonably prudent man would have published, or would have investigated before publishing. There must be sufficient evidence to permit the conclusion that the defendant in fact entertained serious doubts as to the truth of his publication. Publishing with such doubts shows reckless disregard for truth or falsity and demonstrates actual malice.” St. Amant, supra, at 731. The plaintiff must prove the defendant’s actual knowledge or reckless disregard for the truth with convincing clarity in order to warrant submission of the cause to the jury. Grau, supra, at 89, 31 OBR at 254, 509 N.E. 2d at 403. Finally, actual malice is to be measured as of the time of publication. Dupler, supra, at 124, 18 O.O. 3d at 359, 413 N.E. 2d at 1193.
We hold, therefore, that the concept of actual malice in defamation cases involving public officials is separate and distinct from the traditionally defined common-law standard of malice or actual malice. Actual malice in the context of defamation may not be inferred from evidence of personal spite, ill will, or deliberate intention to injure, as the defendant’s motives for publishing are irrelevant. A defamation plaintiff who is required to show actual malice must demonstrate, with convincing clarity, that the defendant published the defamatory statement either with actual knowledge that the statement was false, or with a high degree of awareness of its probable falsity.
In reviewing the instant cause, this court is mindful of its responsibility to conduct an independent examination of the record to ensure against forbidden intrusions into constitutionally protected expression. Bose Corp. v. Consumers Union of U.S., Inc. (1984), 466 U.S. 485, 508, rehearing denied (1984), 467 U.S. 1267. We are also aware of the fact that the judgment before us is the trial court’s granting of appellant’s motion for summary judgment. This court has observed that “[s]ummary procedures are especially appropriate in the First Amendment area” due to the potential chilling effect which the threat of a lawsuit may have on the exercise of First Amendment rights. Dupler, supra, at 120, 18 *81O.O. 3d at 357, 413 N.E. 2d at 1191. It is for this reason that the plaintiffs burden of establishing actual malice must be sustained with convincing clarity even when the plaintiffs case is being tested by a defendant’s motion for summary judgment. Dupler, supra, at paragraphs one and two of the syllabus; Bukky, supra, at syllabus. The United States Supreme Court has recently held that “a court ruling on a motion for summary judgment must be guided by the New York Times ‘clear and convincing’ evidentiary standard in determining whether a genuine issue of actual malice exists — that is, whether the evidence presented is such that a reasonable jury might find that actual malice had been shown with convincing clarity.” Anderson v. Liberty Lobby, Inc. (1986), 477 U.S. _, _, 91 L. Ed. 2d 202, 217. It should be remembered, however, that for purposes, of ruling on a defendant’s summary judgment motion in this context, “[t]he evidence of the nonmovant is to be believed, and all justifiable inferences are to be drawn in his favor.” Id. at _, 91 L. Ed. 2d at 216.
With all these principles in mind, we turn now to a consideration of whether appellee sustained her burden of demonstrating actual malice with convincing clarity. Our determination of this question mandates an independent review of the record and, particularly, the evidence adduced by appellee in opposition to appellant’s motion for summary judgment.
In her brief in opposition to appellant’s motion, appellee attached seven exhibits. The first exhibit is a copy of the allegedly defamatory ad. This item of evidence was no doubt offered to show the contents of the ad, and not to show actual malice, since no contention is made, and none could be made, that the allegations in the ad are “so inherently improbable that only a reckless man would have put them in circulation.” St. Amant, supra, at 732.
The second exhibit consists of certain answers to interrogatories propounded to appellee by another defendant, Tony Gall, who is not involved in this appeal. Appellee’s answers alleged that the ad in question was prepared by the opposition political party for its candidate, Gall, who, appellee alleges, approved the ad for publication without checking its accuracy in any way. Clearly, these allegations are not probative of appellant’s state of mind.
The third exhibit presents excerpts from appellee’s deposition. The thrust of her testimony is basically threefold. Appellee first alleges that the footnotes in the ad citing appellant as a source for the allegations gave appellant serious reason to doubt their veracity, since appellant’s own articles were actually unsupportive of these charges. This contention is utterly without merit. The United States Supreme Court has held that the mere presence of conflicting stories in a defendant’s own files does not establish that the defendant knew that the ad was false, “since the state of mind required for actual malice would have to be brought home to the persons in * * * [the defendant’s] organization having responsibility for the publication of the advertisement.” New York Times Co. v. Sullivan, supra, at 287. Appellee next alleges that appellant could easily have checked the accuracy of the ad by reference to documents either in its possession or readily accessible to appellant. This contention must also fail. “Failure to investigate does not in itself establish bad faith.” St. Amant, supra, at 733, citing New York Times Co. v. Sullivan, supra, at 287-288. The third basis offered by appellee to support her claim of actual malice is her testimony concerning the presence of a reporter, employed by *82appellant, at certain public meetings attended by appellee. Appellee alleges that this reporter would have known from appellee’s remarks at these meetings that appellee never advocated the positions attributed to her in the ad, such as the elimination of veterans’ services. This argument is baseless. The fact that appellee never advocated these positions in meetings at which appellant’s reporter was present does not even remotely establish that appellant realized the falsity or probable falsity of the allegation that appellee had at one time or another advocated that position.
At best, these arguments establish only that appellant “should have known” of the alleged falsity of the ad. As noted above, however, mere negligence is constitutionally insufficient to show actual malice. St. Amant, supra, at 731; Dupler, supra, at 119, 18 O.O. 3d at 356, 413 N.E. 2d at 1191.
The fourth exhibit offered by appellee consists of portions of a deposition taken of Herbert Thompson, who was appellant’s general manager at the time the ad in question was published. These excerpts contain statements by Thompson that he did not investigate the accuracy of the ad, did not research the footnotes, and did not discuss the ad with the person responsible for advertising. Again, these statements may or may not raise an issue of negligence, but certainly do not establish knowledge of falsity or suspicion of probable falsity.
The fifth exhibit, upon which appellee relies most heavily, contains excerpts from the deposition of Robert Curran, appellant’s editor at the time the ad was published. Appellee particularly emphasizes Curran’s testimony that he saw the ad several days before it was published and remarked to Thompson, the general manager, that the ad was “bullshit.” Appellee insists that his statement demonstrates knowledge of falsity or a high degree of awareness of probable falsity. Our review of the context of Curran’s remark2 compels us to disagree. Curran explained that his statement that the ad was “bullshit” was an expression of his concern that if the ad were false, appellant would be included in any subsequent lawsuit. He stated that his concern was appellant’s potential exposure to suit in the event that the ad’s charges proved to be untrue. Curran never stated that he knew the charges were false, or that he entertained any doubt whatsoever as to their probable falsity. He merely expressed concern that the charges might be false, and if they were, then appellant might be sued. The fact that Curran may have entertained doubts as to the possible falsity of the ad is immaterial. For liability to attach, a defendant must proceed to publication despite a “high degree of awareness of * * * [the] probable falsity” of the published statements. (Emphasis added.) Garrison v. Louisiana, supra, at 74. Given Curran’s explanation that his remark was not an expression of knowledge of falsity or serious doubts as to probable falsity, his statement cannot be considered probative of actual malice, and certainly cannot be deemed to have established actual malice “with convincing clarity.”
The sixth exhibit contains appellee’s answers to interrogatories propounded by appellant, in which appellee claims that appellant acted with actual malice in publishing the ad. In response to a request for the names of individuals who acted with actual malice, appellee lists only Herbert Thompson, appellant’s general manager. In *83support of this claim, appellee inaccurately alleges that Thompson proceeded to publication despite Curran’s warning that the ad was “libelous.” The record before us, however, demonstrates that Curran only told Thompson that the ad might subject the paper to a libel suit. Such a statement does not establish Thompson’s own subjective belief in the falsity or probable falsity of the ad.3 Whether or not Thompson’s acts were reasonable is not a relevant consideration, as mere negligence is insufficient to establish liability.
The seventh and final exhibit was a copy of R.C. 3599.091, relating to political campaign guidelines. This exhibit can have no relevance to appellant’s state of mind, nor was it intended to be evidence of such.
Our independent review of the evidence compels us to conclude that appellee has failed to adduce evidence sufficient to establish actual malice with convincing clarity. The thrust of appellee’s argument is that appellant had ready access to information that should have triggered suspicion regarding the truthfulness of the ad or that should have prompted an investigation of its accuracy. These allegations, if true, might raise an issue of negligence, but they do not demonstrate actual malice.
We consider it appropriate at this juncture to address the more specific question of the liability of a media defendant for its failure to check the accuracy of a paid political advertisement before proceeding to publication thereof. Appellee has alleged that appellant had a duty to investigate the charges made in the ad, particularly given the fact that the ad referred to appellant as a source for several of those charges.
In resolving this issue against appellee, we emphasize that acceptance of appellee’s argument would necessarily impose restrictions on constitutionally guaranteed freedoms of expression, a position which we must be extremely reluctant to take. The very notion of a court interfering with the free flow of debate on matters of profound public concern is repugnant to our democratic way of life. We should never forget that an unfettered press is the custodian of all our liberties and the guarantor of our progress as a free society. “The First Amendment presupposes that the freedom to speak one’s mind is not only an aspect of individual liberty — and thus a good unto itself — but also is essential to the common quest for truth and the vitality of society as a whole.” Bose Corp., supra, at 503-504. The United States Supreme Court has remained uncompromising in its position on defamation, due to a concern that “ ‘[w]hatever is added to the field of libel is taken from the field of free debate.’ ” New York Times Co. v. Sullivan, supra, at 272, quoting Sweeney v. Patterson (C.A.D.C. 1942), 128 F. 2d 457, 458. Preservation of free expression is of particular urgency in the political arena, since it is almost universally agreed that a major purpose of the First Amendment is to ensure vigorous, uninhibited discussion of governmental affairs. Buckley v. Valeo (1976), 424 U.S. 1, 14. This is an important reason why the United States Supreme Court has bestowed such formidable protections on a *84defendant in a defamation action brought by a public official, even for statements proven to be erroneous. See New York Times Co. v. Sullivan, supra, at 271-272. As one way of achieving this protection, the court has expressly rejected a negligence standard for media defendants. St. Amant, supra, at 731. Thus, a mere failure to investigate the accuracy of a news story cannot, by itself, establish liability. Id. at 733.
We are persuaded that these protections apply with special force to paid political advertisements. Such ads, unlike many news stories, are not generated from within the media organization itself — a fact which, practically speaking, should diminish media responsibility for the accuracy of any statements contained in such ads. It should be noted that the political advertisement in New York Times Co. v. Sullivan, supra, was checked by no one at the defendant newspaper, and still the court refused to impose liability. Id. at 287-288. The defendant’s advertising manager therein relied on the reputation of the sponsors of the ad. Id. at 287. The court considered this factor to be probative of an absence of actual malice. Id. Even where such reliance is negligent, liability will not lie. St. Amant, supra, at 730-733. However, where the contents of the proposed publication “are so inherently improbable that only a reckless man would have put them in circulation,” the defendant may be guilty of actual malice. St. Amant, supra, at 732.
Accordingly, we hold that in defamation cases, a newspaper’s liability for failure to check the accuracy of advertisements, including political advertisements, is limited to those cases where the defendant actually knew the ad was false before publication, or where the ad is so inherently improbable on its face that the defendant must have realized the ad was probably false. Thus, it may be seen that the mere failure to verify the truth of a statement is insufficient to raise an issue with respect to actual malice unless the statement is facially incredible or the defendant had subjective reason to doubt the source’s reliability. Id. Our review of the contents of the ad in this case reveals nothing “so inherently improbable that only a reckless man would have put * * * [it] in circulation.” Id. The record contains no evidence that appellant had any subjective reason to doubt the reliability of the sources of the ad.4
In sum, we have found no evidence from which a reasonable jury could find actual malice with convincing clarity. Therefore, the judgment of the court of appeals is reversed insofar as it pertains to appellant, and the judgment of the trial court is reinstated.

Judgment reversed.

Moyer, C.J., Sweeney, Locher, Wright and H. Brown, JJ., concur.
Holmes, J., dissents.

 The relevant portion of Curran’s deposition is found in Appendix II, infra, at 88-90.


 See Anderson v. Liberty Lobby, Inc. (1986), 477 U.S. ___, 91 L. Ed. 2d 202, where the editor of the defendant magazine had told the defendant’s president and chief executive officer before publication that the articles in question therein were “terrible” and “ridiculous.” Id. at _, 91 L. Ed. 2d at 210.


 In support of its motion for summary judgment, appellant presented the affidavit of Susan O. Waddell, who was advertising representative for the Geauga Times Leader when the ad in question was submitted for publication. She stated that “those who presented the advertisement for publication had good reputations in the community, and I relied upon the reputations of those individuals and the representations they made that the ad was accurate when I made my decision to approve it for publication.” She further stated that she “did not believe anything in the advertisement was false, and had no reason to disbelieve anything that was set forth in the advertisement.”